United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2240
                                   ___________

LaVerne G. Rens, parent and next     *
friend of L.R., a minor,             *
                                     *
             Appellant,              *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
Arkansas Department of Education;    * Eastern District of Arkansas
Little Rock School District,         *
                                     *      [UNPUBLISHED]
             Appellees.              *
                                ___________

                          Submitted: November 17, 1998
                              Filed: January 7, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

       LaVerne G. Rens appeals from the final judgment entered in the District Court1
for the Eastern District of Arkansas dismissing his claims against the Arkansas
Department of Education and the Little Rock School District in this action brought
under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400-1491


      1
        The Honorable Elsijane T. Roy, United States District Judge for the Eastern
District of Arkansas.
(1990 & Supp. 1997). Upon a thorough review of the record and the parties’ briefs,
we conclude that dismissal was warranted, because Rens’s complaint alleges no more
than a harmless procedural violation of the IDEA. Because we believe that an opinion
would lack precedential value, we summarily affirm the judgment. See 8th Cir. R.
47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-